DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Specification
The first paragraph of Applicants' specification should be updated to reflect the current status of any listed related U.S. patent applications.

Claim Objections
Claims 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) During the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.

Claims 1 – 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Okamura et al. (U.S. Patent App. No. 2017/0148474 A1).
Regarding claims 1 and 8, Okamura et al. disclose a storage device comprising a magnetic recording head (Title; Abstract) comprising a main pole (Figure 3, element MP) and a STO comprising a seed layer (elements 20 and 21) comprising a template layer and a damping reduction layer over the template layer (element 21a e.g. Ru/NiAl in Figure 6), the template layer being disposed on the main pole (Figure 3), a spin polarization layer (SPL) over the damping reduction layer, a space layer (element 30) over the spin polarization layer, and a FGL (element 32, FGL) over the spacer layer.
	Regarding claim 2, Okamura et al. disclose template layers meeting the claimed limitations (Figure 6: Ru/NiAl).
	Regarding claims 3 and 4, Okamura et al. disclose damping reduction layers meeting the claimed limitations (ibid, noting this is 50% Ni and 50% Al).
	Regarding claim 5, Okamura et al. disclose SPL layers meeting the claimed limitations (Figure 3: CoMnGe).
	Regarding claim 6, Okamura et al. disclose fcc for the damping reduction layer (Figure 3: hcp/fcc).
	Regarding claim 7, while not explicitly disclosed, Okamura et al. disclose CoFe for the FGL layer which is deemed to implicitly meet the claimed fcc requirements. The Examiner’s reasoning is that the disclosed invention is an identical invention as Applicants and possesses substantially identical structure and layer order.  Since the layer structure influences the growth of subsequent layers, there is sound basis that the CoFe FGL layer must possess a FCC structure to function as an FGL in the claimed magnetic recording head.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Okamura et al. as applied above.
Okamura et al. is relied upon as described above.
While the Examiner maintains that Okamura et al. anticipates claim 7 as the CoFe would appear to implicitly require a FCC structure to function as a FGL layer in the disclosed magnetic recording head, the Examiner also acknowledges that Okamura et al. is silent as to the crystal structure of the FGL.
However, the Examiner notes that CoFe only forms a few crystal structures (BCC and FCC)1 and the lack of specific requirement in Okamura et al. where specific teachings are given for other layers is an implicit acknowledgement that the crystal structure of this layer is not necessarily critical to the practice of the invention. I.e. if it is shown that Okamura et al. fails to anticipate the claimed limitations, then the Examiner deems that Okamura et al. necessarily renders the claimed invention obvious because CoFe is a known magnetic material in only a limited number of crystal structures, of which FCC is one of them.  This lack of explicit teaching is a recognition that the various crystal structures are all known functional equivalents provide the material possesses the desired magnetic behavior.
Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, BCC CoFe and FCC CoFe are functional equivalents in the field of known magnetic CoFe alloys used in magnetic head/recording applications.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).

Claims 9, 11, 12, 14 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okamura et al. as applied above, and further in view of Chen et al. (U.S. Patent No. 9,230,571 B1).
Okamura et al. is relied upon as described above.  Okamura et al. further disclose a texture reset layer (element 20b) comprising pure Ta.
Regarding claims 9 and 14, Okamura et al. fail to disclose a texture reset layer comprising 20 to 50 atomic % Ta (25 – 35 atomic % in claim 14).
However, Chen et al. teach that seed layers can be formed from pure Ta, other Ta alloys, and Tantalum oxide, which exists stoichiometrically as Ta2O5 – 28 atomic % Ta – wherein seed layers are recognized in the art as layers used to adjust and control the seeding of the crystal growth of the layers deposited thereafter – just like the TCL and seed layers 20 and 21 of Okamura et al..
Therefore, the Examiner deems that a pure Ta layer and a Ta2O5 tantalum oxide layer possessing 28 atomic % Ta are known functional equivalents in magnetic head and spin-tronic applications, as taught by Chen et al. (col. 7, lines 25 – 34).
Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, replacing the pure Ta layer with a Ta2O5 layer having 28 atomic % Ta is a mere substation of a known functional equivalents in the field of suitable seed/seeding layers in a magnetic head application.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding claims 11, 12 and 20, Okamura et al. disclose the claimed limitations for the reasons previously recited.

Claims 10, 15 – 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okamura et al. in view of Chen et al. as applied above, and further in view of Zhang et al. (U.S. Patent App. No. 2010/0119874 A1).
Okamura et al. and Chen et al. are relied upon as described above.
Regarding claims 10 and 15 -18, none of the above disclose Ta alloys meeting the claimed limitations (tantalum oxide is not taken as an ‘alloy’).
However, Zhang et al. teaches the equivalence of pure Ta, tantalum oxide, as well as alloys such as NiFeTa (Paragraphs 0040 – 0046, 0050, 0051; especially Paragraphs 0046 and 0051) for use as seed layer (seeding layers) in magnetic head applications.  Specifically, Chen et al. teaches that the seeding structure for controlling the properties of the high moment magnetic layer M can include an amorphous functionality layer like TaOx (Paragraph 0044), an alignment layer structured to be pure Ta or a NiFe alloy of NiFeCr (Paragraphs 0046, 0051: alignment layer B1), or an alignment layer structure to be a NiFe alloy such as NiFeCr or NiFeTa (Paragraph 0046, 0051: alignment layer B2). While Ta, tantalum oxide, and NiFeTa are not listed together in a single Markush-type listing (for example), the Examiner notes that the function of all of these layers are substantially identical: they are functioning as seed layers to tailor the growth characteristics to improve the moment of the high moment magnetic layer M).
Therefore, the Examiner deems that a NiFeTa alloy is expressly recognized as a functionally equivalent seed layer material to pure Ta (as in Okamura et al. and Chen et al.) or tantalum oxide (as in Chen et al.).  Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, replacing the pure Ta layer with a NiFeTa layer is a mere substation of a known functional equivalents in the field of suitable seed/seeding layers in a magnetic head application.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding the exact alloy percentages of Ta, Ni and/or Fe, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the relative atomic percentages of the explicitly taught NiFeTa alloy through routine experimentation, especially given the teaching in Zhang et al. regarding the knowledge that a NiFeTa alloy is functionally equivalent to pure Ta as a seed layer (e.g. Okamura et al., element 20b) and/or as an equivalent to tantalum oxide (e.g. as taught in Chen et al.).  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  claims 13 and 19 recite limitations directed to the Tantalum containing texture reset layer substantially identical to the limitations indicated as allowable in the parent Application.  The Examiner notes that there is sufficient structural differences that no double patenting rejection is deemed warranted, but that the subject matter in claims 13 and 19 are still deemed to provide patentability for substantially the same reasoning as set forth in the parent Application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
December 3, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For support of the Examiner’s position, see Iwasaki NPL, particular section C and Figure 5.